Citation Nr: 1046123	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to September 
1966.

This matter is before the Board of Veterans' Appeals on appeal 
from a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the benefit sought.

The Veteran appeared at a video conference hearing in December 
2007 before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In a decision dated in March 2008, the Board denied the Veteran's 
appeal, and he appealed the decision to the United States Court 
of Appeals For Veterans Claims (Court).  In February 2009, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion For Remand (Motion).  In an 
Order also dated in February 2009, the Court granted the Motion, 
vacated the March 2008 Board decision, and remanded the case to 
the Board for further appellate review consistent with the 
Motion.


FINDING OF FACT

The preponderance of the probative evidence indicates that lumbar 
degenerative disc disease, with radiculopathy and residuals of a 
bilateral L4-L5 hemilaminectomy, is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

Lumbar degenerative disc disease, with radiculopathy and 
residuals of a bilateral L4-L5 hemilaminectomy, was not incurred 
or aggravated during active service; and lumbar arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).
 
The requirements of the VCAA have been met. There is no issue as 
to providing an appropriate form or completeness of the 
application. VA notified the veteran in April 2004 and March 2006 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that evidence 
is to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  The Board finds the communications of 
record complied with all content requirements.  38 C.F.R. 
§ 3.159(b)(1).  As concerns any timing of notice error, the Board 
notes the claim was reviewed on a de novo basis in the November 
2006 supplemental statement of the case.  Further, as noted in 
the Introduction, the Veteran appealed to the Court where he was 
represented by Counsel.  Thus, the evidence of record shows he is 
fully aware of what is needed to prove his claim.  The appellant 
has had a reasonable opportunity to participate in the review of 
his claim, and any timing-of-notice or content-compliant error 
did not prejudice the Veteran and has been rendered harmless.  
See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 
L.Ed.2d 532 (2009).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  VA informed 
him of the need to submit all pertinent evidence in his 
possession and, as found above, he was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the Veteran 
that reasonably affects the fairness of this adjudication.  See 
38 C.F.R. §§ 3.159(b)(1), 3.159(c).  As a result, the Board may 
address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
duty service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Analysis

It was the consensus of the parties to the Joint Motion that, 
though not in the record before the Board, evidence that was in 
possession of VA was not considered in the March 2008 decision.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the 
parties to the Motion found that the Board failed to adequately 
set forth the reasons and bases for the March 2008 decision as 
required by 38 U.S.C.A. § 7104(d)(1).  Specifically, the parties 
found that the Board erroneously noted that evidence submitted 
after issuance of the "January 2006" supplemental statement of 
the case was duplicative of evidence already of record, and that 
recently submitted evidence ostensibly favorable to the Veteran 
was not considered.  The Board finds that all bases of the Motion 
have been addressed and-where applicable, remedied.

First, the records referred to above, which apparently were in a 
temporary file at the RO, have been associated with the claims 
file.  Further, the Board obtained medical specialist opinions 
from the Veterans Health Administration to facilitate the Board's 
reconciliation of the conflicting medical opinions of record.  
See 38 C.F.R. § 20.901(a).  A September 2010 Board letter 
informed the Veteran and his attorney of the results of the those 
opinions and allowed them an opportunity to comment.  See 
38 C.F.R. § 20.903(a).  The claims file contains no response from 
either the Veteran or his attorney.

Second, the March 2008 decision notation of a "January 2006" 
supplemental statement of the case was apparently a typographical 
error.  There is no January 2006 supplemental statement of the 
case in the claims file.  The only supplemental statement of the 
case in the claims file was issued in November 2006.  The Board 
discusses and analyzes the evidence of record below.

Turning to the merits of the claim the Veteran reports that, in 
1964, he was treated aboard the USS Newport News for numb legs 
after falling on his back.  He noted that, while carrying a 
laundry bag, he struck his back against a stationary pipe when 
another sailor fell backwards against him.  The Veteran stated he 
was in sick bay for four to five days.  He reported receiving 
additional treatment for his back in 1966 about one month prior 
to discharge on the USS Little Rock.  The Veteran stated he did 
not report back trouble in his service separation Report of 
Medical History because he just wanted to go home.  He asserts he 
had continuous back problems after his discharge but did not see 
a doctor until January 1968.  He asserts that he has experienced 
a continuity of low back symptoms since service discharge and he 
relates his current back problems to his active service.

The Veteran is competent to provide evidence of an event, to 
include evidence of an injury that may have occurred during his 
active service.  38 C.F.R. § 3.159(a)(2).  Therefore, unless his 
input is found not credible, his testimony or written submissions 
alone may be sufficient to prove his claim-especially if his 
assertions are consistent with the places, types, and 
circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  Applying these statutory and regulatory provisions, 
the Board finds the Veteran's assertion is consistent with his 
service afloat.  Considering the ordinary and usual circumstances 
of ship board life, the incident as described by the Veteran may 
well have occurred as claimed.  Nonetheless, the preponderance of 
the evidence set forth below shows that any in-service back 
trauma is not the cause of his low back disorder.

The Veteran's October 1962 report of medical history and entrance 
examination noted a normal spine. A submarine training 
examination dated in January 1963 similarly noted a normal spine.  
An August 1966 service treatment record indicates that the 
Veteran complained of a sore back.  He was recorded as stating 
that he had a prior history of back trouble during the prior two 
years.  That timeframe would be within the timeframe the Veteran 
reported for the claimed trauma while aboard the Newport News.  
No other details were noted, however.  A diagnosis of muscle 
spasm was provided.  An August 1966 separation examination noted 
a normal spine.  Thus, per the examination report, as of the date 
of that examination, there was no notation of a lumbar spine 
disorder or disability.
      
The private treatment records in the claims file note the 
Veteran's post-service employment included cable repair and 
working for a local telephone company.  His work involved 
climbing up and down telephone poles.
      
A January 1968 hospitalization report from Beaufort County 
Hospital indicated the Veteran reported a two-week history of 
pain, with pain for the prior five days consisting of a sharp 
backache that later spread to the left leg.  The admission report 
indicated a past medical history of a trauma to the buttocks in 
1964 resulting in a brief hospitalization while in service.  A 
pelvic X-ray revealed normal findings.  The Veteran was diagnosed 
with a viral respiratory illness with myalgia.  A back disorder 
was not diagnosed.

As of the date of the January 1968 post-service treatment noted 
above, there is no evidence of compensably disabling lumbar 
arthritis within one year of the Veteran's separation from active 
service.  Thus, there is no factual basis for service connection 
for lumbar arthritis on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309(a).
      
An August 1968 Report of Medical History for an annual Naval 
Reserve examination did not note any complaints of recurrent back 
pain.  The Veteran did report the January 1968 treatment at 
Beaufort County Hospital for a virus in the gland system that 
caused severe headaches and cramps in the legs and arms. The 
examiner noted no sequale.  Examination reflected a normal spine.
      
Records of the Veteran's primary care physician, Dr. B, of C.O.B. 
Medical Clinic, dated in April 1977, note the Veteran hurt his 
back stepping across a low fence.  Pungo District Hospital 
records note X-rays revealed an essentially negative lumbar spine 
with no evidence of fracture or dislocation.  A discharge report 
indicated a diagnosis of an acute lumbosacral strain.
      
Dr. B's records date from March 1969 to February 1987, and they 
note occasional complaints of low back pain, to include the 
episode noted in the prior paragraph.  An April 1980 record 
included a diagnosis of an acute lumbosacral strain that occurred 
while the Veteran was walking across the yard and turned.  Lumbar 
X-rays dating from April 1980 revealed right lumbar scoliosis but 
an otherwise essentially negative lumbosacral spine.  A June 1985 
note recorded that the Veteran complained that his back was 
getting worse.  The examiner found an acute lumbosacral strain.
      
Records of G.J.M., M.D., of May 1980, note two episodes of mid-
lumbar pain over the prior three years.  Examination was 
completely normal, with the exception of limited left lateral 
bending with associated paravertebral spasm.  A low back strain 
was diagnosed.  An August 1987 entry notes the Veteran's 
complaints of a 10-day history of back and right leg pain with 
numbness to the right foot.  The Veteran reported prior episodes 
had resolved after one to two days of bed rest but not that one.  
It occurred after an on-the-job heavy lifting episode when he 
picked up a ladder.  Plain X-rays showed moderate narrowing at 
the L4-5 space which had increased over the prior seven years.  
Dr. M noted he was dealing with a probable herniated disc.
      
The Veteran also submitted records from Duke University dated 
February 1988 to October 2001.  A February 1988 treatment report 
indicated that he reported that his then current episode of back 
pain began in April 1987 without a specific injury.  He also 
reported difficulty with his back on several occasions in the 
year before 1987.  A diagnosis of degenerative disc disease was 
provided.
      
A March 1988 MRI examination revealed a degenerated central and 
to the left herniated disc.  In April 1988, the Veteran underwent 
a partial discectomy at L4-5 with posteriolateral fusion of L4 to 
the sacrum using translaminal facet screws and an iliac crest 
bone graft.  The operative report noted a history of back and 
bilateral leg pain since April 1987 not related to any specific 
injury, as well as a history of some intermittent problems with 
lower back pain prior to that episode.  Post-operative diagnoses 
of degenerative disc disease at L4-5 and L5- S1, and herniated 
nucleus pulposus, L4-5, were provided.  Subsequent treatment 
records and radiological studies reflect follow-up treatment for 
the Veteran's low back disorder.
      
Subsequent treatment records from B Medical Clinic dated November 
2001 through March 2004 note continued treatment for an acute low 
back syndrome and degenerative disc disease status post-operative 
laminectomy in 1988.
      
Treatment records dated October 2002 to August 2003 from Dr. 
F.D.J., note a prior lumbar fusion in 1988 and reflect treatment 
for the Veteran's chronic low back pain.  An October 2002 record 
notes an impression of back and bilateral leg pain of unclear 
etiology.
      
In July 2005, the Veteran was afforded a VA examination.  He 
reported having constant lower back pain that traveled to his 
legs.  X-rays showed post-surgical changes involving the 
lumbosacral spine at L4, L5, and S1 levels, with normal alignment 
of the lumbar spine.  After review of the records and a physical 
examination, the examiner diagnosed degenerative disc disease 
with radiculopathy, and bilateral L4-L5 hemilaminectomy.  The 
examiner opined that it was less likely than not that the 
Veteran's lumbar spine disorder was related to service.  The 
examiner noted there was nothing in the record related to the 
self-reported 1964 injury.  The examiner also noted that the 
Veteran's separation physical did not list any spine injuries.  
The examiner opined the Veteran's degenerative disc disease could 
not be explained by that one injury, and the pain the Veteran 
reported in 1968 was consistent with the viral illness for which 
he was diagnosed.  After reviewing the X-rays he ordered, the 
fee-basis examiner adhered to his opinion that there was less 
than a 50-50 probability of service relationship.
      
A January 2008 psychiatric report of Dr. MKN., DO, and also a 
psychiatrist, notes that the Veteran consulted him for review of 
a possible etiology of his low back pain.  Dr. MKN reported 
treating the Veteran since 2004, and reviewing the records 
brought by him that noted an injury during his active service.  
Based on the records reviewed and the history reported by the 
Veteran, Dr. MKN opined that the Veteran continued to suffer from 
chronic pain associated with an event that occurred in the Navy.  
He diagnosed the Veteran with chronic and severe depression 
secondary to that injury.

As noted earlier, the Board requested specialists opinions by a 
neurologist and an orthopedist from VHA.  The neurology review 
and report was conducted by S.M.N., M.D., an associate professor 
of neurology and ophthalmology at a university medical school.  
Dr. N conducted a comprehensive review of the claims file.  He 
noted the Veteran was 17 years of age when he entered active 
service and a few days shy of his 21st birthday when he 
separated.  The Veteran was almost 60 years of age when he 
submitted his disability claim.  Dr. N noted the Veteran's 
description of his claimed in-service back trauma and observed 
the Veteran was able to pursue a full-time occupation as a 
telephone lineman afterwards.  Yet, his first complaint of back 
pain occurred more than a year later in January 1968, when he 
complained of back pain and associated symptoms in the setting of 
a febrile illness that resulted in generalized muscle pains.  Dr. 
N noted those complaints had resolved by time of the Veteran's 
Naval Reserve examination of that same year.  The Veteran's next 
complaint of back pain occurred when he was 31 years of age, 
secondary to the injury while stepping across a fence.  Over the 
next several years the Veteran's back pain intensified, and he 
eventually required spine surgery in 1988.  Based on his review 
of the claims file, Dr. N opined the Veteran's current lumbar 
spine disability is a result of a lifetime of physical work that 
stressed his spine, and the natural aging process, which results 
in arthritic changes in the joints and spine, desiccation of the 
spinal discs, and deterioration of ligaments.  All of those 
events jeopardize the normal functioning of the spine as an 
individual ages.  Consequently, Dr. N. concluded, it was not at 
least as likely as not that the Veteran's lumbar spine disability 
is related to his active service.

As concerns the other medical reports and opinions in the claims 
file, Dr. N noted that the VA fee-basis examiner's July 2005 
report was thorough and complete, with full history and 
examination and review of medical records.  As concerned Dr. 
MKN's January 2008 report, however, Dr. N. opined that it 
contained a rather scant history, which relied primarily on the 
Veteran's statements about his active service, many of which Dr. 
N deemed unsupported by the service treatment records.  Dr. N 
noted that, while Dr. MKN conducted an excellent mental status 
examination, no musculoskeletal examination was recorded.  Dr. N 
opined that the major depression Dr. MKN diagnosed in the Veteran 
and ascribed to the Veteran's claimed in-service injury was 
unsubstantiated, as most depression occurs as a primary brain 
process not related to somatic injuries.  Dr. N further noted 
that Dr. MKN failed to mention the Veteran's use of high doses of 
opiate medications, which have a well-known effect of worsening 
depression.

The VHA orthopedic review was conducted by a VA staff orthopedic 
surgeon, J.R.M., M.D.  Dr. M's August 2010 report notes that he 
conducted a review of the claims file, including the reports and 
opinions of Dr. MKN, Dr. N, and a Dr. H.  
Dr. M. opined it was not at least as likely as not that the 
Veteran's claimed 1964 in-service back trauma is related to his 
subsequent development of lumbar degenerative disc disease that 
ultimately resulted in his spine surgery.  Dr. M disagreed with 
Dr. MKN, and opined that degenerative disc disease was most often 
not the result of a single injury but the result of cumulative 
lifetime wear and tear on the lumbar disc.  As a result, Dr. M 
opined that causation could not be ascribed to the single injury 
the Veteran claimed to have sustained during his active service.  
Dr. M further noted that some 24 years elapsed from the initial 
injury until the Veteran required surgery.

The report of Dr. H, referenced by Dr. M, notes that Dr. H also 
opined that a low back disability was not causally related to the 
Veteran's active service, because there was too long of a gap 
between the incident and the Veteran's reported symptoms.  The 
Board deemed Dr. H's report inadequate, as he is not an 
orthopedist, and he did not provide a full discussion of the 
reasons for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Consequently, the Board submitted a repeat 
request to VHA for an orthopedic review and opinion, which Dr. M 
provided.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
mindful that it cannot make its own independent medical 
determination, Colvin v. Derwinski, 1 Vet. App. 171 (1991), but 
still may favor the opinion of one competent medical expert over 
that of another, provided the reasons for doing so are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds that the medical and other evidence in the claims 
file is compellingly at odds with Dr. MKN's opinion.  In addition 
to the fact that Dr. MKN is neither a neurologist nor an 
orthopedist, as observed by Dr. N, Dr. MKN apparently relied 
solely on the Veteran's reported history.  Dr. MKN's reports 
suggest that he did not have access to any of the Veteran's 
medical records.  While that is not a basis for rejecting his 
opinion out of hand, it is a valid factor for consideration in 
determining the weight the Board accords it.  The preponderance 
of the medical evidence of record shows the Veteran's current 
lumbar disability did not manifest until several years after his 
active service and after sustaining on-the-job and other post-
service events.  Further, while the circumstances surrounding the 
Veteran's claimed in-service trauma were consistent with his 
service afloat, the Board is not required to find credible his 
claim of chronicity or continuity of symptoms following that 
injury.  Indeed, in light of the totality of the evidence, the 
Board finds incredible the appellant's assertions that he was 
still experiencing chronic low back pain at the time of his 
separation from active service and the period immediately 
afterwards.  Hence, for the reasons set forth earlier, the Board 
accords no weight to Dr. MKN's opinion.

With regard to the Veteran's assertion as to the etiology of his 
low back disability, the Board has to make two separate 
determinations.  First, is he competent to make the statements?  
Second, if competent, are the statements credible?  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

As noted earlier, lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his 
personal knowledge, but they are not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  38 C.F.R. § 3.159(a)(2); see also Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau, 492 F.3d at 1377.  Lay evidence may also be competent 
to establish medical etiology or nexus-assuming the 
aforementioned criteria are present.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

While the Veteran is competent to describe his back pain and 
stiffness, etc., offering an opinion on the etiology of 
degenerative disc disease, lumbar arthritis, and the resulting 
spine surgery is beyond the knowledge and experience of a layman.  
See 38 C.F.R. § 3.159(a)(1).  The only favorable medical opinion 
the Veteran has reported is Dr. MKN's.  That opinion is 
outweighed by the preponderance of medical evidence to the 
contrary.  Dr. MKN's opinion is also groundless because the Board 
finds its foundation incredible, i.e., the Veteran's report that 
his current low back disability and residuals were the direct 
result of one solitary in-service episode.  See  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005). 

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim on both a presumptive 
and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Hence, 
the claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


